EXHIBIT 10.39

[amcwlogoa01.jpg]


March 6, 2014 (updated 3/7/14)


Marec Edgar


Re: Offer of Employment as Vice President, General Counsel & Secretary


Dear Marec:


I am excited to offer you the position of Vice President, General Counsel &
Secretary for A M. Castle & Co. In this role you will be located in Chicago, IL
and you will report to me. You will also serve as an officer of the Company and
be a member of my executive leadership team.


I look forward to welcoming you to the Castle family as soon as we can
practically arrange your start date. At this point, I am aiming for March 31,
2014.


A summary of the terms of this offer follows.


Base Salary: You will be paid an annual base salary of $288,000 paid each
biweekly pay period, less applicable taxes, deductions and withholdings. Base
salary will be subject to annual review.


Short Term Incentive Compensation (STIP): This position is eligible to
participate in the Company's short-term incentive plan which provides the
opportunity to earn an annual incentive bonus based on specific performance
objectives established by the Human Resources Committee of the Board of
Directors ("HR Committee"). Your initial target opportunity will equal 40% of
your annual base salary with the maximum performance payout opportunity of 80%
of your annual base salary. This bonus is a cash payment, typically paid in
March of the following year in which it is earned.


You will be eligible to participate in the 2014 STIP prorated based on your
actual start date.


Long Term Compensation Plan (LTCP): This position is also eligible to
participate in the Long Term Compensation Plan, which is currently a three-year
overlapping equity award plan. The terms and components of the plan are
established each year by the HR Committee. You will be eligible to participate
in the 2014-2016 LTCP plan. Your target LTCP award opportunity for this first
three year performance cycle will equal 75% of your annual base salary with a
maximum payout opportunity at 150% of your base salary.


STIP and LTCP target incentives do not constitute a promise of payment. Your
actual payout will depend on achievement of individual and/or Company
performance objectives, established annually by the HR Committee, and will be
governed by the terms and conditions of the applicable plan documents.
Eligibility for participation in the incentive plans and individual award levels
are subject to the discretion of the HR Committee and may vary from
year-to-year. All bonuses and equity grants are subject to applicable taxes,
deductions and withholdings and to AM Castle "clawback" policies as in effect
from time to time, including any established under the Dodd-Frank Act. Also, as
a senior leader of the Company you will be subject to the Company's requirements
for stock ownership.

E-1

--------------------------------------------------------------------------------



Sign-On Bonus


You will be paid $100,000 in cash as a sign-on bonus upon your start with
Castle. This will be paid on the first available paycheck. This will be subject
to a prorated payback if you leave within 2 years of your start date.


You will also be granted $75,000 worth of RSUs on your start date which will
vest after 3 years (April 2017) of continuous employment at Castle.


Employee Benefits: You and your family will be eligible to participate in our
standard employee group insurance plans immediately upon your start date. This
includes medical, dental as well as life and disability insurance. A summary of
these benefits is attached for your reference. You will also be eligible to
participate in the Company's 401(k) savings and retirement plan, which currently
provides an employer match of up to 6% of employee contributions up to
applicable IRS limits for qualified plans. We also have a non-qualified
Supplemental 401(k) Plan which will allow you to continue contributing and
receiving the employer match beyond the IRS limits for qualified plans. All
benefits outlined above are subject to the terms of the respective plan
documents. Please refer to the plan documents for eligibility and terms of
coverage. Of course, AM Castle may change its benefits at any time.


You will have five (5) weeks of PTO each year, accrued per pay period. In 2014,
you may go up to 24 hours in the negative as you build your bank.


Automobile Benefit:


You will receive a vehicle allowance of $800.00 per month (grossed up), payable
on the first pay period of every month beginning on your first paycheck. You
will be eligible to charge in approved business related mileage at a rate of
$.28/mile. Please note this allowance benefit is subject to change or
modification at any time.


Relocation to the Chicago Area


You will be entitled to a full A M. Castle relocation, consistent with corporate
policy and procedures, and you will work with ReloDirect throughout this
process. All relocation payments and reimbursements are subject to the
provisions provided for in the policy.


The relocation policy will require you to sign an agreement stating that if you
voluntarily terminate your employment with A.M. Castle within three (3) years
after receipt of the relocation assistance, you will be obligated to make
repayment. Repayment is based on the timing of a voluntary resignation and is
subject to the following schedule:


0 to 18 months...........repayment= 100%
18 to 36 months.........repayment= 50%
36 months................ repayment = 0%


Relocation services are provided through ReloDirect. Monica Simzyk in Human
Resources will coordinate your relocation with them.


Severance: As a senior leader of AM Castle, you will be eligible to enter into
change-in-control and involuntary termination (severance) agreements with the
Company. These agreements provide severance benefits to you in exchange for your
agreement to comply with certain non-compete and other covenants. The terms and
conditions of those arrangements will be governed by the Severance Agreement and
Change in Control Agreement to be entered into with the Company.


 

E-2

--------------------------------------------------------------------------------



Employment At-Will: This letter does not constitute a contract of employment for
any specific period of time, but will
create an employment at-will relationship that may be terminated at any time by
you or A.M. Castle, with or without cause and with or without advance notice.
This letter constitutes the entire agreement between you and the Company with
respect to the subject matter hereof and supersede any and all prior or
contemporaneous oral or written representations, understandings, agreements or
communications between you and the Company concerning those subject matters.


Please understand that this offer and the financial terms outlined above are
contingent upon Board of Directors approval.


This offer will expire on March 12, 2014 if not accepted on or prior to that
date.


This offer is contingent on completion of a satisfactory reference check and
your satisfactory completion of the pre­ employment drug screen. You represent
that all information provided to AM Castle or its agents with regard to your
background is true and correct.


Marec, I am excited to bring you on board and I am looking forward to your
contributions to the success of A.M. Castle. Feel free to contact Anne Scharm or
me if you have any questions.


Sincerely,






/s/ Scott Dolan
Scott Dolan
President & CEO
A.M. Castle & Co.


I understand that the terms of this offer are contingent upon Board approval and
I accept the offer with the intention of starting work as soon as practical.






/s/ Marec Edgar
Marec Edgar


3/10/2014
Date

E-3